Exhibit 10(c)

 

Protective Life Corporation

Director Indemnity Agreement

 

This Agreement is made as of August 2, 2010 by and among Protective Life
Corporation, a Delaware corporation (the “Corporation”), and [Director’s Name].

 

RECITALS

 

The Director is currently a member of the Board of Directors of the Corporation
and is performing valuable services for the Corporation.  The Corporation wishes
the Director to continue in such capacity and the Director is willing, under
certain circumstances, to continue in such capacity.

 

The Corporation wishes to provide indemnification to the Director to the fullest
extent permissible under the law.

 

Paragraphs 6.5(a) through (e) of Article VI of the Corporation’s 1998 Restated
Certificate of Incorporation provide that the Director shall not be personally
liable to the Corporation or its stockholders for monetary damages for breach of
fiduciary duty as a director except in certain specified circumstances and that
the Director shall be indemnified and held harmless by the Corporation to the
fullest extent authorized by the Delaware General Corporation Law.

 

The Director and the Corporation desire that the limitation of the Director’s
liability and the indemnification of the Director by the Corporation, each as
provided in paragraphs 6.5(a) through (e) of Article VI of the Corporation’s
1998 Restated Certificate of Incorporation, be contract rights and obligations
that survive and continue notwithstanding any amendment, restatement or other
change to the Corporation’s 1998 Restated Certificate of Incorporation after the
date of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Director to continue to serve as a
director of the Corporation, and in consideration of the Director’s continued
service, the Corporation hereby agrees as follows:

 

1.         Agreement to Indemnify

 

(a)       (i)    The Corporation agrees to indemnify and hold the Director
harmless to the fullest extent permissible under the law from any and all
expense, liability, and loss, (including attorneys’ fees, judgments, fines,
ERISA, excise taxes, or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by such person in connection with any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she, or a person
of whom he or she is the legal representative, is or was a director of the
Corporation or is or

 

214

--------------------------------------------------------------------------------


 

was serving at the request of the Corporation as a director, officer, employee,
or agent of another corporation or of a partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether the basis of such proceeding is alleged action in an official capacity
as a director, officer, employee, or agent or in any other capacity while
serving as a director, officer, employee, or agent.  The indemnification
provided in this paragraph 1(a)(i) shall inure to the benefit of the Director’s
heirs, executors and administrators. The right to indemnification conferred in
this paragraph 1(a)(i) shall include the right to be paid by the Corporation the
expenses incurred in defending any such proceeding in advance of its final
disposition, subject in all cases to requirements of applicable law.

 

(ii)   Notwithstanding the foregoing, if the Director is seeking indemnification
under paragraph 1(a)(i) of this Agreement in connection with a proceeding (or
part thereof) initiated by the Director, other than a proceeding for payment of
a claim under paragraph 1(a)(i) of this Agreement, the Corporation shall
indemnify the Director only if such proceeding (or part thereof) was authorized
by the Board of Directors of the Corporation.

 

(b)   In addition to the foregoing, with respect to the Director the Corporation
will be bound by and perform (i) the terms of paragraphs 6.5(a) through (e) of
Article VI of the Corporation’s 1998 Restated Certificate of Incorporation as in
effect on the date of this Agreement and as set forth as Schedule 1 to this
Agreement and incorporated by reference herein and (ii) any other provision of
the Corporation’s Certificate of Incorporation in effect after the date of this
Agreement and during the term of the Director.  No modification or amendment to
any governing document of the Corporation, including without limitation the
Corporation’s 1998 Restated Certificate of Incorporation, shall in any way
adversely affect the Director’s rights under this Agreement.

 

(c)   This Agreement shall not be deemed to diminish or otherwise restrict the
Director’s right to indemnification under the law or under any provision of the
Corporation’s Certificate of Incorporation or Bylaws, as they may be amended,
restated or otherwise changed from time to time, that may be more favorable to
the Director than the Director’s rights under this Agreement.

 

(d)   This Agreement shall be binding on all successors and assigns of the
Corporation (including any transferee of all or substantially all of its assets
and any successor by merger, consolidation, or operation of law) and shall inure
to the benefit of the heirs, personal representatives and estate of the
Director.

 

215

--------------------------------------------------------------------------------


 

2.         Governing Law and Construction

 

This Agreement shall be governed by and construed in accordance with Delaware
law.  The provisions of this Agreement shall be construed liberally to provide
the Director with the greatest protection available under the law.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the date first stated above.

 

 

PROTECTIVE LIFE CORPORATION

 

DIRECTOR

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

John D. Johns

 

 

[ Director’s Name]

 

Chairman and Chief Executive Officer

 

 

 

 

216

--------------------------------------------------------------------------------


 

SCHEDULE 1

to

Protective Life Corporation

Director Indemnity Agreement

 

Paragraphs 6.5 (a) through (e) of Article VI

of

Protective Life Corporation’s

1998 Restated Certificate of Incorporation

 

6.5           (a)           A director of the Corporation shall not be
personally liable to the Corporation or its stockholders for monetary damages
for breach of fiduciary duty as a director, except for liability (i) for any
breach of the director’s duty of loyalty to the Corporation or its stockholders,
(ii) for acts or omissions not in good faith or which involve intentional
misconduct or a knowing violation of law, (iii) under Section 174 of the
Delaware General Corporation Law, or (iv) for any transaction from which the
director derived an improper personal benefit.

 

(b)           Each person who was or is made a party or is threatened to be made
a party to or is involved in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (hereinafter a “proceeding”), by
reason of the fact that he or she, or a person of whom he or she is the legal
representative, is or was a director or officer of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee, or
agent of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, whether
the basis of such proceeding is alleged action in an official capacity as a
director, officer, employee, or agent or in any other capacity while serving as
a director, officer, employee, or agent, shall be indemnified and held harmless
by the Corporation to the fullest extent authorized by the Delaware General
Corporation Law, against all expense, liability, and loss (including attorneys’
fees, judgments, fines, ERISA, excise taxes, or penalties and amounts paid or to
be paid in settlement) reasonably incurred or suffered by such person in
connection therewith and such indemnification shall continue as to a person who
has ceased to be a director, officer, employee, or agent and shall inure to the
benefit of his or her heirs, executors and administrators; provided, however,
that, except as provided in paragraph (c) hereof, the Corporation shall
indemnify any such person seeking indemnification in connection with a
proceeding (or part thereof) initiated by such person only if such proceeding
(or part thereof) was authorized by the Board of Directors of the Corporation. 
The right to indemnification conferred in this Section shall be a contract right
and shall include the right to be paid by the Corporation the expenses incurred
in defending any such proceeding in advance of its final disposition; provided,
however, that, if the Delaware General Corporation Law requires, the payment of
such expenses incurred by a director or officer in his or her capacity as a
director or officer (and not in any other capacity in which service was or is
rendered by such person while a director or officer, including, without
limitation, service to an employee benefit plan) in advance of the final
disposition of a proceeding, shall be made only upon delivery to the Corporation
of an undertaking, by or on behalf of such director or officer, to repay all
amounts so advanced if it shall ultimately be determined that such director or
officer is not entitled to be indemnified under this Section or otherwise.  The
Corporation may, by action of its Board of Directors, provide indemnification to
employees and agents of the Corporation with the same scope and effect as the
foregoing indemnification of directors and officers.

 

217

--------------------------------------------------------------------------------


 

(c)           If a claim under paragraph (b) of this Section is not paid in full
by the Corporation within thirty days after a written claim has been received by
the Corporation, the claimant may at any time thereafter bring suit against the
Corporation to recover the unpaid amount of the claim and, if successful in
whole or in part, the claimant shall be entitled to be paid also the expense of
prosecuting such claim.  It shall be a defense to any such action (other than an
action brought to enforce a claim for expenses incurred in defending any
proceeding in advance of its final disposition where the required undertaking,
if any is required, has been tendered to the Corporation) that the claimant has
not met the standards of conduct which make it permissible under the Delaware
General Corporation Law for the Corporation to indemnify the claimant for the
amount claimed, but the burden of proving such defense shall be on the
Corporation.  Neither the failure of the Corporation (including its Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such action that indemnification of
the claimant is proper in the circumstances because he or she has met the
applicable standards of conduct set forth in the Delaware General Corporation
Law, nor an actual determination by the Corporation (including its Board of
Directors, independent legal counsel, or its stockholders) that the claimant has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the claimant has not met the applicable standards of
conduct.

 

(d)           The right to indemnification and the payment of expenses incurred
in defending a proceeding in advance of its final disposition conferred in this
Section shall not be exclusive of any other right which any person may have or
hereafter acquire under any statute, provision of the Certificate of
Incorporation, Bylaw, agreement, vote of stockholders or disinterested
directors, or otherwise.

 

(e)           The Corporation may maintain insurance, at its expense, to protect
itself and any director, officer, employee, or agent of the Corporation or
another corporation, partnership, joint venture, trust, or other enterprise
against any such expense, liability, or loss, whether or not the Corporation
would have the power to indemnify such person against such expense, liability,
or loss under the Delaware General Corporation Law.

 

218

--------------------------------------------------------------------------------